Exhibit 10.23


EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT, dated as of the Effective Date (as defined below), is
by and between Daniel J. O’Leary, an individual whose address is 17741
Brookcrest Avenue, Baton Rouge, Louisiana 70817 (the “Executive”), EDG Holdco
LLC, a Delaware limited liability company (“EDGEN” or the “Company”) and Edgen
Group Inc., a Delaware corporation (“Parent”).


W I T N E S S E T H


WHEREAS, the Executive has previously served as (i) the President/Chief
Operating Officer of Edgen Corporation and Edgen Louisiana Corporation, pursuant
to an Employment Agreement dated January 8, 2004, by and between Edgen Louisiana
Corporation and Executive and (ii) President/Chief Executive Officer of Edgen
Corporation and Edgen Louisiana Corporation pursuant to an Amended and Restated
Employment Agreement dated as of January 1, 2005, by and among Edgen
Corporation, Edgen Louisiana Corporation and Executive (the “Prior Agreement”);


WHEREAS, EDGEN seeks to utilize the Executive’s knowledge, experience, talents
and abilities; EDGEN desires to continue the employ of the Executive, and the
Executive desires to continue to be so employed, subject to the terms and
conditions set forth herein;


WHEREAS, on the date hereof, the Parent is closing the initial public offering
of its equity securities (the “Initial Public Offering”); and


WHEREAS, in connection with the Initial Public Offering, the Executive and EDGEN
wish to replace the Prior Agreement in its entirety in accordance with the terms
and conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Executive and EDGEN hereby agree as follows:


1.             Employment.


1.1           General Provision.  Subject to the terms and conditions
hereinafter set forth, EDGEN hereby agrees to continue the employ of Executive,
and Executive hereby agrees to continue such employment, effective upon the
closing of the Initial Public Offering (the “Effective Date”).  During the
Employment Term, as defined below, Executive shall be employed as President and
Chief Executive Officer of EDGEN, and as such other senior executive positions
with subsidiaries and affiliates of EDGEN as consistent with his position of
President and Chief Executive Officer of EDGEN.  The Executive agrees to perform
such services customary to such office as shall from time to time be assigned to
him by the Board of Directors of Parent or the Manager (as defined in EDGEN’s
Limited Liability Company Agreement) of EDGEN (the “Board”).  The Executive
further agrees to use his best efforts to promote the interests of EDGEN and
Parent, and to devote his full business time, business energies, and skill to
the business and affairs of EDGEN in accordance with the directions and orders
of, the Board.  The Executive may participate in reasonable outside charitable
activities as long as such activities do not interfere in any way with the
performance of the Executive’s duties hereunder or unless such activities are
approved in advance by the Board.
 
 
 

--------------------------------------------------------------------------------

 


1.2           Location of Employment.  Unless otherwise agreed by Executive,
Executive’s principal place of employment shall be within 50 miles of the
Company’s principal executive offices located in Baton Rouge, Louisiana.  If
Executive should agree to any other location, the Company shall (a) pay all out
of pocket expenses incurred by Executive in connection with the relocation; and
(b) if requested by Executive, shall purchase his residence at fair market value
as determined by a real estate appraiser, mutually selected by the Company and
Executive.  If agreement cannot be reached, each party may select one appraiser
and they shall agree on a third appraiser.  The average of the three appraisals
shall become the fair market value.  All expenses incurred in connection with
the appraisers shall be paid by the Company.


1.3           Board Membership.  During the Employment Term, the Company shall
use its best efforts to nominate the Executive to the Board of Directors of the
Parent (the “Parent Board”) and its Executive Committee, if one is constituted.
Except as may otherwise be provided or prohibited in accordance with appropriate
law, the Parent shall use its best efforts to include in its Certificate of
Incorporation and Bylaws a provision that, from and after the time at which the
JCP Entities (as defined below) no longer control the Parent and subject to the
special rights of the holders of any series of the Parent’s preferred stock to
elect directors, the directors of the Parent may only be removed for cause by a
vote of the majority of the voting power of the voting stock of the Parent then
outstanding, if necessary.  If the Parent shall fail to use its best efforts to
nominate the Executive to the Parent Board at any time during the Employment
Term (other than after the delivery to Executive of a Termination Notice with
respect to a termination for Cause (as defined below)), he shall be entitled to
terminate employment for Good Reason, as defined below.


2.             Term of Employment.  The Executive’s term of employment pursuant
to this Agreement shall commence on the Effective Date and, unless terminated
earlier pursuant to Section 4 hereof, shall terminate upon the third anniversary
of the Effective Date (the “Initial Term”); provided, however, that after the
third anniversary, the Employment Term shall automatically be extended for
additional periods of one (1) year each (a “Renewal Term”) unless either EDGEN
or the Executive elects not to extend such term by giving written notice thereof
at least thirty (30) days prior to the end of the then current term; provided,
further, however, that if the Executive’s employment is terminated pursuant to
Section 4 below, there shall be no automatic renewal of the Employment
Term.  The Initial Term and any Renewal Terms shall together be referenced
herein as the “Employment Term.”  For purposes hereof, the last day of the
Employment Term shall be deemed the “Expiration Date.”


3.             Compensation and Other Related Matters.


3.1           Base Salary.  As compensation for the services rendered by the
Executive hereunder, EDGEN shall pay, or shall cause to be paid, to the
Executive during the Employment Term, and the Executive shall accept,
compensation at the rate of Five Hundred Thousand and 00/100 Dollars
($500,000.00) per annum (the “Annual Base Salary”).  EDGEN’s obligation to pay
the Annual Base Salary shall begin to accrue on the Effective Date and shall be
paid in accordance with EDGEN’s customary payroll practices which are in effect
from time to time during the Employment Term.  The Annual Base Salary may be
increased at any time during the Employment Term by action of the Board.  The
Executive’s Annual Base Salary shall be subject to all applicable withholding
and other taxes.


3.2           Annual Bonus.  In addition to the Annual Base Salary set forth
above, during the Employment Term, with respect to each fiscal year of EDGEN
during the Employment Term, subject to Section 5, the Executive shall be
entitled to receive additional cash incentive compensation pursuant to the
annual bonus plan of the Company in effect at the time (the “Annual
Bonus”).  The target Annual Bonus shall be 100% of the Annual Base Salary as in
effect at the beginning of such fiscal year with the actual Annual Bonus to be
based on the achievement of certain individual or Company performance criteria
(as determined by the Compensation Committee of the Board) established for each
such fiscal year by the Compensation Committee of the Board.   The Annual Bonus
shall be payable by EDGEN to the Executive in a single, cash, lump sum with
respect to each year ending on December 31 by March 15 of the following year.
 
 
2

--------------------------------------------------------------------------------

 


3.3           Equity-Based Incentive Compensation.  The Executive shall be
entitled to participate in any program established by the Company for its
management or key personnel. It is understood and agreed that the Company may
amend, suspend, and terminate all such programs from time to time in its
discretion.  The Company acknowledges that it or the Parent intends to implement
an equity-based incentive plan upon completion of the Initial Public Offering,
and that Executive will be eligible to participate in and, as determined by the
Board, receive equity-based incentives under such plan.
 
3.4           Other Employment Benefits.  During the Employment Term, the
Executive shall be entitled to the following employment benefits:


(a)           Vacation.  Four (4) weeks of paid vacation in each fiscal year of
EDGEN while the Executive is employed hereunder (one week of which, if not used
by the Executive in any given fiscal year, may be carried over to the next
fiscal year; provided, that the Executive shall not have more than five
(5) weeks of paid vacation in any given fiscal year as a result of such carry
over), and sick leave in accordance with EDGEN’s policies from time to time in
effect for executive officers of EDGEN; provided, that, except as provided
herein, vacation and/or sick leave time not used in any year may not be carried
over or transferred from one year to another or converted to cash, except in a
year in which there is a Change of Control (as hereinafter defined) where the
Executive is no longer employed;


(b)           Health and Disability Insurance.  Participation, subject to
qualification requirements, in medical, life or other insurance or
hospitalization plans and long-term disability policies which are presently in
effect or hereinafter instituted by EDGEN and applicable to its executive
officers generally;


(c)           Other Benefit Plans.  Participation, subject to classification
requirements and continued maintenance thereof by EDGEN in other executive
benefit plans, such as pension and profit sharing plans, which are from time to
time applicable to EDGEN’s executive officers generally;


(d)           Automobile.  A $1,600 monthly automobile allowance, which the
Executive shall use to cover all lease and insurance payments, maintenance,
insurance and other costs with respect to one automobile of the Executive’s
choice for business purposes; and


(e)           Life Insurance.  EDGEN shall purchase (subject to the insurability
of the Executive at standard rates) a life insurance policy in the amount of
$1,000,000 on the life of the Executive to provide benefits under Section 5.2
(b) hereof.


(f)           Supplemental Payment.  A supplemental payment of $15,000 per annum
(the “Supplemental Payment”), which shall be paid in accordance with the
Company’s customary payroll practices which are in effect from time to time
during the Employment Term.
 
 
3

--------------------------------------------------------------------------------

 


3.5           Expenses.  During the Employment Term, the Executive shall be
entitled to receive prompt reimbursement from EDGEN for all travel,
entertainment and out-of-pocket expenses which are reasonably and necessarily
incurred by the Executive in the performance of his duties hereunder (including
up to $25,000 annually for club or other organization dues); provided, that, the
Executive properly accounts therefor in accordance with EDGEN’s policies as in
effect from time to time and such expenses are approved by the Board.  For
example, and not by way of limitation, Executive shall be entitled to
reimbursement for any legal fees incurred in negotiating this Agreement, not to
exceed $10,000. Notwithstanding any thing to the contrary in this Agreement,
in-kind benefits and reimbursements provided under this Agreement during any tax
year of Executive shall not affect in-kind benefits or reimbursements to be
provided in any other tax year of Executive and are not subject to liquidation
or exchange for another benefit. Notwithstanding anything to the contrary in
this Agreement, reimbursement requests must be timely submitted by Executive
and, if timely submitted, reimbursement payments shall be made to Executive as
soon as administratively practicable following such submission, but in no event
later than the last day of Executive’s taxable year following the taxable year
in which the expense was incurred. In no event shall Executive be entitled to
any reimbursement payments after the last day of Executive’s taxable year
following the taxable year in which the expense was incurred. This paragraph
shall only apply to in-kind benefits and reimbursements that would result in
taxable compensation income to Executive.


3.6           Tax Preparation.  The Company will reimburse Executive for the
cost of tax and financial preparation and planning, including services that may
be requested by Executive from time to time pertaining to this Agreement, which
shall be limited to $3,000 per year.


4.             Termination.


4.1           Disability.  In the event that at any time during the Employment
Term, the Executive, due to physical or mental injury, illness, disability or
incapacity, including “disability” within the meaning of the disability plan(s)
that EDGEN or an affiliate of EDGEN then has in effect for Executive (a
“Disability”), shall fail to perform satisfactorily and continuously the duties
assigned to him and the services to be performed by him hereunder, with or
without reasonable accommodation, for a period of three (3) consecutive months
or for a non-consecutive period of five (5) months within any twelve (12) month
period, EDGEN may terminate his employment for Disability upon not less than
thirty (30) days prior written notice by delivery of a Termination Notice (as
defined below) to the Executive specifying that the Executive is being
terminated for Disability.


4.2           Death.  The Executive’s employment shall terminate immediately
upon the death of the Executive.


4.3           Cause.  EDGEN may, at any time, terminate the Executive’s
employment for Cause (as herein defined).  For purposes hereof, termination for
“Cause” shall mean:  (i) (A) a conviction of, a plea of nolo contendere, a
guilty plea or the admission (in court) by the Executive to an act of fraud,
misappropriation or embezzlement or to a felony or (B) any act of fraud, or
embezzlement or theft by the Executive, in each case, in connection with the
Executive’s duties hereunder or in the course of the Executive’s employment
hereunder, in each case, against or affecting the Company; (ii) the willful
failure by the Executive to follow the lawful directions of the Board, which
directions are consistent with this Agreement (other than any such failure
resulting from incapacity due to physical or mental illness) after a written
demand for compliance is delivered to the Executive by EDGEN which specifically
identifies the manner in which the Board believes that the Executive has not
complied and the Executive is given a reasonable opportunity of not more than
twenty business days to cure any such failure; (iii) the Executive’s habitual
drunkenness or use of illegal substances; (iv) the material breach by the
Executive of this Agreement (other than any such failure resulting from
incapacity due to physical or mental illness); or (v) gross neglect or gross or
willful misconduct that relates to the affairs of EDGEN, which results in
material harm to the financial condition or reputation of EDGEN.  For purposes
of this provision, no act or failure to act, on the part of the Executive, shall
be considered “willful” unless it is done, or omitted to be done, by the
Executive in bad faith or without reasonable belief that the Executive’s action
or omission was in the best interests of EDGEN. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by EDGEN,
including, without limitation, the Board, or based upon the advice of counsel
for EDGEN, shall be conclusively presumed to be done, or omitted to be done, by
the Executive in good faith and in the best interests of EDGEN. If the Executive
shall receive a Termination Notice with respect to a termination for Cause
pursuant to subsections (iii), (iv) and/or (v) hereof, then the Executive shall
have the thirty (30) days following his receipt of the Termination Notice to
cure the breach specified therein, if capable of being cured, to the reasonable
satisfaction of the Board prior to his employment being terminated for Cause
pursuant thereto; provided, however, the Executive shall have the right to cure
any such breach only one (1) time in any twelve (12) month period.
 
 
4

--------------------------------------------------------------------------------

 


4.4           Termination by EDGEN other than for Cause or Disability;
Non-Renewal of the Agreement by EDGEN.  EDGEN may, at any time, and in its sole
discretion, terminate the employment of the Executive hereunder for any reason
other than for Cause or Disability by the delivery to the Executive of a
Termination Notice, effective as of the date of such Termination Notice.  In
addition, EDGEN may, by providing timely written notice in accordance with
Section 2 above prior to the end of the Initial Term or any Renewal Term, elect
not to renew this Agreement.


4.5           Termination by EDGEN in Conjunction with a Change of
Control.  EDGEN may terminate the employment of the Executive hereunder in
conjunction with any Change of Control by delivery to the Executive of a
Termination Notice, effective as of the date stated in the Termination
Notice.  For purposes of this Agreement, a “Change of Control” shall be deemed
to have occurred if, after the Effective Date:


(a)           any Person (as defined below) (other than the Parent, the Company,
any trustee or other fiduciary holding securities under any employee benefit
plan of the Company, any company owned, directly or indirectly, by the
stockholders of the Company immediately prior to the occurrence with respect to
which the evaluation is being made in substantially the same proportions as
their ownership of the common stock of the Company, Jefferies Capital Partners
IV, L.P., JCP Partners IV, LLC, Jefferies Employee Partners IV, LLC
(collectively, the “JCP Funds”), any corporation, partnership or other entity
that is an affiliate of any of the JCP Funds or the general partner or managing
member of such JCP Funds (collectively, the “JCP Entities”), or any fund or
entity acting in concert with the JCP Funds or the JCP Entities) becomes the
Beneficial Owner (as defined below) (except that a Person shall be deemed to be
the Beneficial Owner of all shares that any such Person has the right to acquire
pursuant to any agreement or arrangement or upon exercise of conversion rights,
warrants or options or otherwise, without regard to the sixty day period
referred to in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities;


(b)           during any 12-month period, individuals who at the beginning of
such period constitute the Parent Board, and any new director (other than a
director designated by a person who has entered into an agreement with the
Parent to effect a transaction described in clause (a), (c), or (d) of this
Section 4.5) whose election by the Parent Board or nomination for election by
the Parent’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
12-month period or whose election or nomination for election was previously so
approved but excluding for this purpose any such new director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of an individual, corporation,
partnership, group, associate or other entity or Person other than the Parent
Board, cease for any reason to constitute at least a majority of the Parent
Board;
 
 
5

--------------------------------------------------------------------------------

 


(c)           the consummation of a merger or consolidation of the Company with
any other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or resulting entity) more than 50% of
the combined voting power of the surviving or resulting entity outstanding
immediately after such merger or consolidation; or


(d)           the acquisition by one person, or more than one person acting as a
group, of (or has acquired during the twelve (12) month period ending on the
date of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to 80 percent or more of
the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions (other than such a sale or
disposition immediately after which such assets will be owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the common stock of the Company immediately
prior to such sale or disposition).


For purposes of the definition of Change of Control above, (i) the term
“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3
under the Exchange Act (including any successor to such Rule); (ii) the term
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto and (iii) the term “Person” shall have the
meaning ascribed to such term in Section 3(a)(9) of the Exchange Act and used in
Sections 13(d) and 14(d) thereof, including “group” as defined in Section 14(d)
thereof.  For purposes of this Agreement, a termination will be considered to be
in conjunction with a Change of Control if such termination occurs upon the
occurrence of a Change of Control or within 180 days following a Change of
Control.


4.6           Resignation by Executive for Good Reason.  Executive shall be
entitled to terminate his employment and resign for Good Reason.  For purposes
of this Agreement, “Good Reason” shall mean the occurrence of any of the
following circumstances without the express written consent of the
Executive:  (i) a material reduction in the Executive’s Base Salary; (ii) a
relocation of the corporate offices of the Company outside a 50-mile radius of
Baton Rouge, Louisiana; (iii) a material diminution of Executive’s authority,
responsibilities or duties; (iv) any action or inaction occurs which causes a
material breach by the Company of its obligations under this Agreement; or
(v) the Company’s failure to use its best efforts to nominate the Executive to
the Parent Board at any time during the Employment Term (other than after the
delivery to Executive of a Termination Notice with respect to a termination for
Cause (as defined below).  For purposes of this Agreement, Good Reason shall not
be deemed to have occurred unless the Executive provides EDGEN with written
notice of one of the conditions described above within ninety (90) days of the
existence of the condition, EDGEN is provided at least thirty (30) days to cure
the condition (if subject to cure) and fails to do so, and Executive actually
terminates employment within one hundred twenty (120) days after the date on
which the occurrence of the condition that is alleged to give rise to Good
Reason.


4.7           Retirement by Executive.  Executive may voluntarily retire from
his employment by the Company at any time after Executive reaches 64 years of
age (“Retirement”).


4.8           Non-Renewal by Executive.  Executive may, by providing timely
written notice in accordance with Section 2 above prior to the end of the
Initial Term or any Renewal Term, elect not to renew this Agreement.


4.9           Resignation by Executive in Conjunction with a Change of
Control.  In the event of a “Change of Control” as defined above, the Executive
may elect to resign his position by providing written notice to the Company upon
the occurrence of the Change of Control or within the 180-day period thereafter,
and upon such resignation shall be entitled to the benefits set forth in Section
5.9 below.
 
 
6

--------------------------------------------------------------------------------

 


4.10           Termination Notice; Termination Date.  For the purposes hereof
(i) “Termination Notice” shall mean a written notice delivered by EDGEN to the
Executive specifying that EDGEN has terminated the Executive’s employment
hereunder and (ii) “Termination Date” shall mean the effective date of the
termination of the Executive’s employment hereunder.


4.11           Resignation from Board and Other Positions Upon
Termination.  Effective immediately upon termination of Executive’s employment
for any reason, Executive shall resign, and shall be deemed to have resigned,
from all other officer, employee, director and committee positions held by
Executive with the Company, the Parent and any of their Affiliates.


5.             Compensation and Benefits During Disability and Upon
Termination.  During a Disability Period (as herein defined) or upon the
termination of the Executive’s employment hereunder, the Executive shall be
entitled to the following benefits:


5.1           Disability.  During any period (the “Disability Period”) that the
Executive, due to Disability, fails to perform satisfactorily and continuously
the duties assigned to him and the services to be performed by him hereunder,
EDGEN shall continue to pay to the Executive the Annual Base Salary (as in
effect at such time) in accordance with the provisions of Section 3.1 hereof,
less any compensation payable to the Executive under the applicable disability
insurance plan(s) of EDGEN during such Disability Period.  Thereafter, if the
Executive’s employment hereunder is terminated pursuant to Section 4.1 hereof,
EDGEN shall have no further obligations hereunder after the Termination Date
other than the payment of (a) any Annual Base Salary accrued and unpaid on the
Termination Date; (b) any Annual Bonus accrued and unpaid on the Termination
Date for the year prior to the year in which the Executive’s termination occurs;
(c) any un-reimbursed business expenses or other payments incurred by the
Executive prior to the Termination Date that are reimbursable under Section 3.4
above; (d) any accrued benefits or other amounts or benefits required to be paid
or provided under any plan, program, policy, practice, contract or agreement of
EDGEN or its affiliates according to their terms (the payments and benefits set
forth in items (a) through (d) being hereinafter referenced as the “Accrued
Obligations”); (e) the Annual Base Salary (as in effect during the year of such
termination) payable in accordance with EDGEN’s customary payroll practices
(less any compensation payable to the Executive under the applicable disability
insurance plan(s) of EDGEN), to commence on the first payroll immediately
following the termination and extending for the twelve (12) month period
immediately following the Termination Date; and (f) the Executive’s pro rata
portion of the Annual Bonus due pursuant to Section 3.2 hereof (subject to
satisfaction of any applicable performance criteria, as determined in accordance
with the applicable plan) for the year in which such termination occurs (based
upon the number of days during such year that the Executive was employed
(excluding any Disability Period) over 365 days), payable on the same date as
such Annual Bonus would have been payable for such year pursuant to Section 3.2
hereof had the Employment Term not been so terminated.


5.2           Death.


(a)           If the Executive’s employment is terminated pursuant to Section
4.2 hereof as a result of the Executive’s death, EDGEN shall have no further
obligations hereunder after the date of the Executive’s death other than the
payment to the Executive’s spouse, or in default thereof, to the Executive’s
estate, legal representative, or heirs (“Appropriate Beneficiary”) of:  (a)the
Accrued Obligations; and (b) the proceeds of a life insurance policy on the life
of the Executive in the amount of $1,000,000, obtained by EDGEN.
 
 
7

--------------------------------------------------------------------------------

 


(b)           In the event that payment of the proceeds of the foregoing
insurance policy are refused by the insurer, for whatever reason, and suit is
filed against the insurer to force payment of the proceeds, commencing with the
first EDGEN payroll after suit is filed, EDGEN shall begin paying the
Appropriate Beneficiary, in accordance with its customary payroll practices, one
twelfth (1/12) of the Annual Base Salary (as in effect during the year of such
death) each month, up to a maximum equal to the Annual Base Salary (as in effect
during the year of such death).  In the event the suit against the insurer is
successful, and insurance proceeds are obtained, EDGEN shall first be reimbursed
for all death benefits paid under Section 5.2(b) and all expenses of the suit,
and the remainder, or balance of the proceeds, if any, shall be paid to the
Appropriate Beneficiary within thirty (30) days of receipt of proceeds from the
insurer by EDGEN.  EDGEN shall have sole discretion in deciding if any suit will
be filed against the insurer and whether or not, and in what amount, any such
suit should be settled or compromised. In the event that such policy is not
procured, for whatever reason, EDGEN shall pay to the Appropriate Beneficiary
the Annual Base Salary (as in effect during the year of such death), payable in
accordance with EDGEN’s customary payroll practices, for the 12-month period
immediately following the date of the Executive’s death.


(c)           The Executive acknowledges and agrees that EDGEN is required to
purchase (subject to the insurability of the Executive at standard rates) a life
insurance policy in the amount of $1,000,000 on the life of the Executive to
provide benefits under Section 5.2(b) hereof, and the Executive covenants and
agrees to cooperate fully with EDGEN’s efforts to obtain such insurance policy.


5.3           Cause.  If the Executive’s employment is terminated by EDGEN for
Cause pursuant to Section 4.3 hereof, EDGEN shall have no further obligations
hereunder after the Termination Date other than the payment to the Executive of
the Accrued Obligations.


5.4           Termination by EDGEN other than for Cause or Disability;
Termination by the Executive for Good Reason.  If EDGEN terminates the
Executive’s employment hereunder pursuant to Section 4.4 hereof or if the
Executive terminates his employment pursuant to Section 4.6 hereof, then EDGEN
shall have no further obligations hereunder after the Termination Date except
payment of the Accrued Obligations and as set forth in this Section
5.4.  Provided that the Executive executes and delivers to EDGEN a release, in
substantially the form set forth on Exhibit A (the “Release”), and the Release
becomes irrevocable within 60 days following the Termination Date, then (a)
EDGEN will for the greater of (i) the 18-month period  immediately following the
Termination Date or (ii) the remainder of the Employment Term, pay the Annual
Base Salary (as in effect immediately prior to the Termination Date) in
accordance with EDGEN’s customary payroll practices (the “Severance Period”);
(b) EDGEN will pay an amount, equal to the product of (i) the target Annual
Bonus for the year in which the Termination Date occurs, multiplied by (ii)
1.50, (payments under (a) and (b) hereof to be payable in equal installments in
accordance with EDGEN’s customary payroll practices commencing as set forth
below and extending for the Severance Period; (c) during the portion, if any, of
the Severance Period that Executive is eligible to elect and timely elects to
continue coverage for himself and his eligible dependants under the Company’s or
an Affiliate’s group health plan pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) or similar state law, the Company shall reimburse
the Executive on a monthly basis for the amount Executive pays to effect and
continue such coverage; and (d) all unvested equity-based awards (“Equity
Awards”) held by Executive on the Termination Date shall become immediately
vested (for performance-based awards, vesting shall be subject to satisfaction
of any applicable performance criteria, as determined in accordance with the
applicable plan) (the payments and benefits described in items (a) through (d)
above shall be referenced herein as the “Severance Package”).  For purposes of
this Agreement, the term “Equity Awards” shall include all equity-based awards
covering or relating to equity securities of EDGEN, the Parent, Bourland &
Leverich Holdings LLC or an Affiliate of any of them.  If any of the payments
set forth in the preceding sentence would otherwise be paid before the Release
becomes irrevocable, such payments will instead be delayed and paid to the
Executive in a lump sum within 15 days after the Release becomes irrevocable
(and the remaining payments will be made as otherwise scheduled in the ordinary
course).  Notwithstanding the foregoing, if the 60 day period immediately
following the Termination Date overlaps two calendar years, then, if any of such
payments would otherwise be paid before the later of (i) the date such release
becomes irrevocable, or (ii) the last day of the year in which such termination
occurs (such later date, the “Applicable Date”), such payments will instead be
delayed and paid to the Executive in a lump sum on the first regularly scheduled
payroll date following the Applicable Date (and the remaining payments will be
made as otherwise scheduled in the ordinary course).  If the Release has not
become irrevocable within 60 days following the Termination Date, the Executive
will forfeit any right to the Severance Package.
 
 
8

--------------------------------------------------------------------------------

 


5.5           Termination in Conjunction with a Change of Control.  If EDGEN
terminates the employment of the Executive hereunder in conjunction with any
Change of Control, pursuant to Section 4.5 hereof, then EDGEN shall have no
further obligations hereunder after the Termination Date except payment of the
Accrued Obligations and as set forth in this Section 5.5.  Provided that the
Executive executes and delivers to EDGEN the Release, and the Release becomes
irrevocable within 60 days following the Termination Date, then (a) EDGEN will
make a lump sum payment, payable as set forth below, of an amount equal to the
sum of (i) two (2) times his Annual Base Salary (as in effect immediately prior
to the Termination Date) and (ii) an amount, equal to the product of the target
Annual Bonus for the year in which the Termination Date occurs, multiplied by
1.50, (b) during the portion, if any, of the 18-month period commencing on the
Termination Date that Executive is eligible to elect and timely elects to
continue coverage for himself and his eligible dependants under EDGEN’s or an
Affiliate’s group health plan pursuant to COBRA or similar state law, EDGEN
shall reimburse the Executive on a monthly basis for the amount Executive pays
to effect and continue such coverage, and (c) all unvested Equity Awards held by
Executive on the Termination Date shall become immediately vested (for
performance-based awards, vesting shall be subject to satisfaction of any
applicable performance criteria, as determined in accordance with the applicable
plan).  The payment set forth in Section 5.5(a) will be paid to the Executive in
a lump sum within 15 days after the Release becomes
irrevocable.  Notwithstanding the foregoing, if the 60 day period immediately
following the Termination Date overlaps two calendar years, then, if the payment
set forth in Section 5.5(a) would otherwise be paid before the Applicable Date,
such payment will instead be delayed and paid to the Executive in a lump sum on
the first regularly scheduled payroll date following the Applicable Date.  If
the Release has not become irrevocable within 60 days following the Termination
Date, the Executive will forfeit any right to the payments and benefits set
forth in this Section 5.5 other than the Accrued Obligations.


5.6           Resignation by Executive other than for Good Reason or in
Conjunction with a Change of Control.  If the Executive resigns from the employ
of EDGEN at any time during the Employment Term for any reason whatsoever (other
than for Good Reason or in conjunction with a Change of Control), then EDGEN
shall have no further obligations hereunder after the date of resignation other
than the payment to the Executive of the Accrued Obligations.


5.7           Retirement by the Executive.  In the event of Executive’s
Retirement in accordance with Section 4.7, then (i) EDGEN shall have no further
obligations hereunder after the Expiration Date other than payment to the
Executive of the Accrued Obligations and (ii) provided that the Executive
executes and delivers to EDGEN the Release and the Release becomes irrevocable
within 60 days following the Termination Date, all unvested Equity Awards held
by Executive on the Termination Date shall become immediately vested (for
performance-based awards, vesting shall be subject to satisfaction of any
applicable performance criteria, as determined in accordance with the applicable
plan).


5.8           Non-Renewal by EDGEN.  If EDGEN elects not to renew the Employment
Term in accordance with Section 4.4 above and, at the time of such non-renewal,
the Executive is willing and able to continue providing the services in
accordance with the terms of this Agreement, then (i) EDGEN shall have no
further obligations hereunder after the Expiration Date other than payment to
the Executive of the Accrued Obligations and (ii) provided that the Executive
executes and delivers to EDGEN the Release and the Release becomes irrevocable
within 60 days following the Termination Date, all unvested Equity Awards held
by Executive on the Termination Date shall become immediately vested (for
performance-based awards, vesting shall be subject to satisfaction of any
applicable performance criteria, as determined in accordance with the applicable
plan).
 
 
9

--------------------------------------------------------------------------------

 


5.9           Resignation by Executive in Conjunction with a Change of
Control.  If the Executive resigns from the employ of EDGEN in conjunction with
a Change of Control as set forth in Section 4.9, then (i) EDGEN shall have no
further obligations hereunder after the Expiration Date other than payment to
the Executive of the Accrued Obligations and (ii) provided that the Executive
executes and delivers to EDGEN the Release and the Release becomes irrevocable
within 60 days following the Termination Date, all unvested Equity Awards held
by Executive on the Termination Date shall become immediately vested (for
performance-based awards, vesting shall be subject to satisfaction of any
applicable performance criteria, as determined in accordance with the applicable
plan).


5.10           Executive Benefit Plans and Premiums. During any Disability
Period, and upon termination of employment for any reason, the right of the
Executive (and that of his dependants) to participate in any Executive benefit
plan(s) of EDGEN, including any health benefit plan(s), shall be controlled by
applicable law, including COBRA, and the terms and conditions of the Executive
benefit plan.


5.11           Assignment of Life Insurance Policies.  If the Executive’s
employment is terminated for Disability pursuant to Section 4.1, other than for
Cause or Disability pursuant to Section 4.4, by non-renewal of this Agreement by
EDGEN pursuant to Section 4.4, by EDGEN in conjunction with a Change of Control
pursuant to Section 4.5, by the Executive for Good Reason pursuant to Section
4.6, by the Executive due to retirement pursuant to Section 4.7, or in
connection with the non-renewal of the Agreement by Executive pursuant to
Section 4.8, then promptly after such termination, EDGEN shall cause the
assignment to Executive of any insurance policies owned by EDGEN, the Parent, or
any of their Affiliates, which have been taken out on the life of the Executive.


6.             Confidentiality.  The Executive acknowledges that it is the
policy of EDGEN and the Parent to maintain as secret and confidential all
Confidential Information (as defined herein).  The parties hereto recognize that
the services to be performed by the Executive pursuant to this Agreement are
special and unique, and that by reason of his employment by EDGEN, the Parent or
any its Affiliates (as defined below) both before and after the Effective Date,
the Executive will acquire, or may have acquired, Confidential Information.  The
Executive recognizes that all such Confidential Information is and shall remain
the sole property of EDGEN and the Parent, as applicable, free of any rights of
the Executive, and acknowledges that EDGEN and the Parent have a vested interest
in assuring that all such Confidential Information remains secret and
confidential.  Therefore, in consideration of the Executive’s employment with
EDGEN pursuant to this Agreement, the Executive agrees that at all times from
and after the Effective Date, he will not, directly or indirectly, disclose to
any person, firm, company or other entity, other than EDGEN, the Parent or any
of its Affiliates, any Confidential Information, except with the prior written
consent of EDGEN, as required in the performance of his duties hereunder or when
required to do so by  legal process, by any governmental agency having
supervisory authority over the business of EDGEN, or by any administrative or
legislative body (including a committee thereof) that requires him to divulge,
disclose or make accessible such information. In the event Executive is so
required to disclose any Confidential Information, the Executive shall (a) give
EDGEN or the Parent, as applicable, the earliest notice possible that such
disclosure is or may be required and (b) cooperate with EDGEN or the Parent, at
EDGEN’s or the Parent’s, as applicable, expense, in protecting, to the maximum
extent legally permitted, the confidential or proprietary nature of the
Confidential Information which must be so disclosed.  During the Employment
Term, the Executive shall exercise all due and diligent precautions to protect
the integrity of the business plans, customer lists, statistical data and
compilation, agreements, contracts, manuals or other documents of EDGEN and/or
the Parent, as applicable, which embody the Confidential Information, and upon
the expiration or the termination of the Employment Term, the Executive agrees
that all Confidential Information in his possession, directly or indirectly,
that is in writing, computer generated, or other tangible form (together with
all duplicates thereof) will forthwith be returned to EDGEN or the Parent, as
applicable, and will not be retained by the Executive.  The Executive agrees
that the provisions of this Section 6 are reasonably necessary to protect the
proprietary rights of EDGEN in the Confidential Information and their trade
secrets, goodwill and reputation.
 
 
10

--------------------------------------------------------------------------------

 


For purposes hereof, the term “Confidential Information” means all information
heretofore or hereafter developed or used by EDGEN, the Parent or any of their
Affiliates relating to the Business (as herein defined), and the operations,
employees, customers, suppliers and distributors of EDGEN, the Parent and/or any
of their Affiliates, including, but not limited to, customer lists, customer
orders, purchase orders, financial data, pricing information and price lists,
business plans and market strategies and arrangements, all books, records,
manuals, advertising materials, catalogues, correspondence, mailing lists,
production data, sales materials and records, purchasing materials and records,
personnel records, quality control records and procedures included in or
relating to the Business or any of the assets of EDGEN, the Parent and/or their
Affiliates, and all trademarks, trade names, copyrights and patents, and
applications therefor, all trade secrets, inventions, processes, procedures,
research records, market surveys and marketing know-how and other technical
papers of EDGEN, the Parent and/or any of its Affiliates, except that
notwithstanding anything to the contrary contained herein, the term Confidential
Information shall not include (i) any such information that is publicly known or
that becomes publicly known (other than as a result of any action on the part
of, or a breach of the provisions of this Section 6 by the Executive), or (ii)
any such Confidential Information becomes available to the Executive on a
non-confidential basis from a source other than EDGEN, the Parent or any of
their Affiliates or advisors; provided, that such source is not known by the
Executive to be bound by a confidentiality agreement with, or other obligation
of secrecy to EDGEN, the Parent any of their Affiliates or another party. The
obligations of the Executive under this Section 6 shall survive any termination
of this Agreement.


For the purposes hereof, the term “Affiliate(s)” means any entity that, directly
or indirectly, is in control of, is controlled by, or is under common control
with, EDGEN or the Parent.  For purposes of this definition, “control” means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of EDGEN or the Parent, as applicable, whether by
contract or otherwise.


For purposes hereof, the term “Business” shall mean the business of (a)
distributing and selling industrial steel pipe, including large OD pipe, OCTG,
heavy wall and X-grade pipe, DSAW, seamless, continuous weld, ERW pipe and
abrasive resistant pipe (mine pipe), heavy steel plate and valves, alloy pipe,
flanges and fittings, welded fittings and flanges (high yield, stainless, exotic
carbon, chrome and low temp) per ANSI B16.9 and B16.5 (commodity lines and
specials, i.e. anchor flanges and swivel ring flanges) forged steel fittings,
outlets, pipe nipples, swage nipples, hot induction bends and Pikotek
gaskets/insulation kits, stainless steel and other nickel alloy and hastelloy
pipe, valves, fittings and flanges, including all chrome grades, (collectively,
the “Products”); (b) providing added value services to such pipe and steel
Products, including, flame cutting, sawing, welding, sandblasting, priming, top
coat painting, epoxy applications and end finishing, and conversion of pipe to
other components or products; and (c) any endeavor entered into by EDGEN or any
Affiliates after the signing of this agreement, but before termination of the
employment of the Executive.  Notwithstanding anything herein to the contrary,
the definition of the Business shall not include the manufacturing of steel
pipe.
 
 
11

--------------------------------------------------------------------------------

 


7.             Noncompetition; Nonsolicitation.


7.1           If the Executive’s employment is terminated for Disability
pursuant to Section 4.1, for Cause pursuant to Section 4.3, by the Executive due
to retirement pursuant to Section 4.7, in connection with the non-renewal of the
Agreement pursuant to Section 4.8, or by the Executive due to a voluntary
resignation (other than for Good Reason), then during (i) the Employment Term
and (ii) for a period of twelve (12) months immediately following the date of
the termination of the Executive’s employment with EDGEN, or for a period of
twelve (12) months immediately following the date of receipt of the last payment
by the Executive of any payment made pursuant to any part of Section 5,
whichever is longer, the Executive agrees he will not, directly or indirectly,
engage in, own, manage, operate, provide financing to, control or participate in
the ownership, management or control of, or be connected as an officer,
employee, partner, director, or otherwise with, or have any financial interest
in, or aid or assist anyone else in the conduct of, any business, that competes,
directly or indirectly, with the Business or is otherwise engaged in activities
competitive with the Business, in each and every area as designated in Schedule
A attached hereto or where EDGEN or any of its Affiliates is engaged in the sale
and/or distribution of the Products on the date the Executive’s employment is
terminated (the “Restricted Area”), and he will not, within the Restricted Area,
either personally or by his agent or by letters, circulars or advertisements,
whether for himself or on behalf of any other person, company, firm or other
entity, canvass or solicit, or enter into or effect (or cause or authorize to be
solicited, entered into or effected) directly or indirectly, for or on behalf of
himself or any other person, any business relating to the sale and/or
distribution of any Products from any person, company, firm or other entity, who
is, or has at any time within two (2) years prior to the date of such action
been a customer or supplier of EDGEN, the Parent or any of their Affiliates.


7.2           If the Executive’s employment is terminated without Cause pursuant
to Section 4.4 or by the Executive for Good Reason pursuant to Section 4.6, and
provided that EDGEN pays Executive the Severance Package in accordance with
Section 5.4, the Executive agrees he will not, directly or indirectly, engage
in, own, manage, operate, provide financing to, control or participate in the
ownership, management or control of, or be connected as an officer, employee,
partner, director, or otherwise with, or have any financial interest in, or aid
or assist anyone else in the conduct of, any business, that competes, directly
or indirectly, with the Business or is otherwise engaged in activities
competitive with the Business, in the Restricted Area, during the Severance
Period (the “Initial Period of Noncompetition”).  EDGEN will have the option of
extending the Initial Period of Noncompetition for six (6) consecutive months
upon giving written notice to the Executive at least one hundred and twenty
(120) days before expiration of the Initial Period of Noncompetition, and, upon
giving written notice to the Executive at least one hundred and twenty days
before the expiration of such six (6) month period, EDGEN will have the further
option of extending the Initial Period of Noncompetition for an additional
consecutive six (6) months (for a total of twelve (12) months) (collectively,
the “Extended Period of Noncompetition”).  In no event shall the period of time
comprised by the Initial Period of Noncompetition and the Extended Period of
Noncompetition exceed twenty-four (24) months.  During the Extended Period of
Noncompetition, EDGEN shall continue to pay the Executive the payments described
in Sections 5.4(a) and (b) in accordance with EDGEN’s customary payroll
practices.  In the event that EDGEN fails to pay the Severance Package, the
Executive shall be automatically released from all restrictions on the right to
compete, but shall still be entitled to all rights called for under any other
section of this Agreement, including but not limited to payments and benefits
due under Section 5.4.  If the Executive’s employment is terminated without
Cause pursuant to Section 4.4 or by the Executive for Good Reason pursuant to
Section 4.6, and provided that that EDGEN pays Executive the Severance Package
in accordance with Section 5.4, the Executive further agrees he will not during
the Initial Period of Noncompetition (or any Extended Period of Noncompetition,
if applicable), either personally or by his agent or by letters, circulars, or
advertisements, and whether for himself or on behalf of any other person,
company, firm or other entity, within the Restricted Area, canvass or solicit,
or enter into or effect (or cause or authorize to be solicited, entered into or
effected), directly or indirectly, for or on behalf of himself or any other
person, any business relating to the sale and/or distribution of any Products
from any person, company, firm or other entity, who is, or has at any time
within two (2) years prior to the date of such action been a customer or
supplier of EDGEN, the Parent or any of their Affiliates.
 
 
12

--------------------------------------------------------------------------------

 


7.3           If the Executive’s employment is terminated in conjunction with a
Change of Control pursuant to Section 4.5, and provided that EDGEN pays
Executive the payments and benefits set forth in Section 5.5, then for a period
of twelve (12) months immediately following the date of the termination of the
Executive’s employment with EDGEN, the Executive agrees he will not, directly or
indirectly, engage in, own, manage, operate, provide financing to, control or
participate in the ownership, management or control of, or be connected as an
officer, employee, partner, director, or otherwise with, or have any financial
interest in, or aid or assist anyone else in the conduct of, any business, that
competes, directly or indirectly, with the Business or is otherwise engaged in
activities competitive with the Business, in the Restricted Area, and he will
not, within the Restricted Area, either personally or by his agent or by
letters, circulars or advertisements, whether for himself or on behalf of any
other person, company, firm or other entity, canvass or solicit, or enter into
or effect (or cause or authorize to be solicited, entered into or effected)
directly or indirectly, for or on behalf of himself or any other person, any
business relating to the sale and/or distribution of any Products from any
person, company, firm or other entity, who is, or has at any time within two (2)
years prior to the date of such action been a customer or supplier of EDGEN, the
Parent or any of their Affiliates.


7.4           The Executive agrees that, at all times from after the Effective
Date hereof and for a period of two (2) years immediately following the date of
the termination of his employment with EDGEN for any reason whatsoever, the
Executive will not, either personally or by his agent or by letters, circulars
or advertisements, and whether for himself or on behalf of any other person,
company, firm or other entity, seek to persuade any employee of EDGEN, the
Parent or any of their Affiliates, subsidiaries or divisions to discontinue his
or her status or employment therewith or to become employed or to provide
consulting or contract services in a business or activities likely to be
competitive with the Business (provided, however, that the foregoing shall not
be construed to prevent Executive from engaging in generic non-targeted
advertising for employees generally).  During such period, Executive shall not
hire, whether for himself or on behalf of any other person, company, firm or
other entity, (i) any employee of EDGEN, the Parent or any of their Affiliates,
subsidiaries or divisions or (ii) any person who was employed by EDGEN, the
Parent or any of their Affiliates, subsidiaries or divisions within 90 days of
such hiring.


8.             Inventions.  Any and all inventions made, developed or created by
the Executive (whether at the request or suggestion of EDGEN and/or the Parent
or otherwise, whether alone or in conjunction with others, and whether during
regular working hours or otherwise) during the period of his employment with
EDGEN, which may be directly or indirectly useful in, or relate to, the Business
of EDGEN, the Parent or any of their Affiliates, shall be promptly and fully
disclosed by the Executive to the Board, and shall be EDGEN’s or the Parent’s,
as applicable, exclusive property as against the Executive.  The Executive shall
promptly deliver to the Board all papers, drawings, models, data and other
material relating to any invention made, developed or created by him as
aforesaid.  The Executive hereby assigns any and all such inventions to EDGEN or
the Parent, as applicable, and hereby agrees to execute and deliver such
agreements, certificates, assignments or other documents as may be necessary to
effect the assignment to EDGEN or the Parent, as applicable, of any and all such
inventions as contemplated by this Section 8.  The Executive shall, upon EDGEN’s
or the Parent’s request, as applicable, and without any payment therefor,
execute any documents necessary or advisable in the opinion of EDGEN’s counsel
to direct issuance of patents or copyrights to EDGEN or the Parent, as
applicable, with respect to such inventions as are to be in EDGEN’s or the
Parent’s exclusive property, as applicable as against the Executive under this
Section 8 or to vest in EDGEN, title to such inventions as against the
Executive, the expense of securing any such patent or copyright, to be borne by
EDGEN.
 
 
13

--------------------------------------------------------------------------------

 


9.             Breach.


9.1           Both parties recognize that the services to be rendered under this
Agreement by the Executive are special, unique and extraordinary in character,
and that in the event of a breach by Executive of the material terms and
conditions of the obligations to be performed by him hereunder, EDGEN shall be
entitled, if it so elects, to institute and prosecute proceedings in any court
of competent jurisdiction, either in law or in equity, to obtain damages for any
breach of this Agreement, or to enforce the specific performance thereof by the
Executive.  Without limiting the generality of the foregoing, the parties
acknowledge that a breach by the Executive of his material obligations under
Sections 6, 7 or 8 could cause EDGEN irreparable harm for which no adequate
remedy at law would be available in respect thereof and that therefore upon
proof of the same EDGEN would be entitled to seek and obtain injunctive relief
with respect thereto.


9.2           In the event of a breach by EDGEN of the material terms and
conditions of the obligations to be performed by it hereunder, the Executive
shall provide EDGEN with written notice thereof, specifying the nature of the
breach, within seven (7) days of such breach and EDGEN shall have thirty (30)
days followings its receipt of such notice to cure the breach specified therein
to the reasonable satisfaction of Executive.  To the extent EDGEN fails to cure
such breach as provided herein, the Executive shall then be entitled, if he so
elects, to institute and prosecute proceedings in any court of competent
jurisdiction, either in law or in equity, to obtain damages for such breach.  To
the extent EDGEN fails to cure such breach as provided herein, the
non-competition restrictions set forth in Section 7 shall terminate.


10.           The Parent’s Guaranty.  The Parent hereby guarantees all of
EDGEN’s obligations under this Agreement, including, but not limited to, prompt
and full payment of any and all amounts due the Executive under this Agreement.


11.           Indemnification; Directors’ and Officers’ Insurance.


11.1           The Company or the Parent and the Executive agree to execute the
Company’s standard form of indemnification agreement.  The indemnification
provided by such indemnification agreement shall not be deemed exclusive of any
other rights to which those seeking indemnification may be entitled under any
statute, bylaw, agreement, vote of disinterested directors or otherwise, both as
to actions in his official capacity and as to actions in another capacity while
holding such office, shall continue as to a person who has ceased to be a
director or officer, and shall inure to the benefit of the heirs, executors, and
administrators of such a person.


11.2           To the extent available from EDGEN’s regular directors’ and
officers’ insurance carrier at standard rates (“Reasonably Available”), (a)
EDGEN agrees to maintain directors’ and officers’ liability insurance policies
covering the Executive on a basis no less favorable than provided to EDGEN’s
senior executive officers, and (b) to the extent Reasonably Available, shall
continue to maintain such insurance as to the Executive after he has ceased to
be a director, member, employee or agent of EDGEN with respect to acts or
omissions which occurred prior to such cessation. The insurance contemplated
under this Section 11.3 shall inure to the benefit of the Executive’s heirs,
executors and administrators.
 
12.           Other Termination Provisions.

 
12.1           Separation from Service. Notwithstanding anything to the contrary
in this Agreement, with respect to any amounts payable to Executive under this
Agreement that are treated as “non-qualified deferred compensation” subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the Treasury Regulations promulgated thereunder, in connection with a
termination of Executive’s employment, in no event shall a termination of
employment occur under this Agreement unless such termination constitutes a
Separation from Service. “Separation from Service” shall mean Executive’s
“separation from service” with EDGEN as such term is defined in Treasury
Regulation Section 1.409A-1(h) and any successor provision thereto.
 
 
14

--------------------------------------------------------------------------------

 
 
12.2           Section 409A Compliance. Notwithstanding anything contained in
this Agreement to the contrary, to the maximum extent permitted by applicable
law, amounts payable to Executive pursuant to Section 5 shall be made in
reliance upon Treasury Regulation Section 1.409A-1(b)(9) (Separation Pay Plans)
or Treasury Regulation Section 1.409A-1(b)(4) (Short-Term Deferrals). However,
to the extent any such payments are treated as non-qualified deferred
compensation subject to Section 409A of the Code, then if Executive is deemed at
the time of his Separation from Service to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed
commencement of any portion of the benefits to which Executive is entitled under
this Agreement is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Executive’s termination
benefits shall not be provided to Executive prior to the earlier of (i) the
expiration of the six-month period measured from the date of Executive’s
Separation from Service or (ii) the date of Executive’s death. Upon the earlier
of such dates, all payments deferred pursuant to this Section 12.2 shall be paid
in a lump sum, without interest, to Executive. The determination of whether
Executive is a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code as of the time of his Separation from Service shall be made by EDGEN in
accordance with the terms of Section 409A of the Code and applicable guidance
thereunder (including without limitation Treasury Regulation Section 1.409A-1(i)
and any successor provision thereto).  It is intended that each installment of
the awards or payments under this Agreements shall be considered a right to a
series of separate payments for purposes of Treasury Regulation Section
1.409A-2(b)(2)(i).
 
12.3           Section 280G Treatment.
 
(a)           Anything in this Agreement to the contrary notwithstanding, if any
payment, distribution, or other benefit provided by the Company to or for the
benefit of Executive, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (collectively, the
“Payments”), (x) constitute a “parachute payment” within the meaning of Section
280G of the Code, and (y) but for this Section 12.3 would be subject to the
excise tax imposed by Section 4999 of the Code or any similar or successor
provision thereto (the “Excise Tax”), then the Payments shall be either:
 
(i)           delivered in full pursuant to the terms of this Agreement, or
 
(ii)           delivered to such lesser extent as would result in no portion of
the payments being subject to the Excise Tax in accordance with Section 12.3(b).


(b)           The determination of whether Section 12.3(a)(i) or Section
12.3(a)(ii) shall be given effect shall be made by the Company on the basis of
which of such clauses results in the receipt by the Executive of the greater Net
After-Tax Receipt (as defined below) of the aggregate Payments. The term “Net
After-Tax Receipt” shall mean the present value (as determined in accordance
with Section 280G of the Code) of the payments net of all applicable federal,
state and local income, employment, and other applicable taxes and the Excise
Tax.
 
 
15

--------------------------------------------------------------------------------

 


(c)           If Section 12.3(a)(ii) is given effect, the reduction shall be
accomplished first by reducing cash payments under this Agreement and then by
forfeiting any Equity Awards that vest and become payable under this Agreement,
starting with the most recent Equity Awards that vest pursuant to such section,
to the extent necessary to accomplish such reduction.


(d)           Any determination required under this Section 12.3 shall be made
by the Company after due consultation with the Company’s independent accountants
or compensation consultants (the “Third Party”) and after due consideration of
Executive’s comments with respect to the interpretation and application
thereof.  The Company and Executive shall furnish to the Third Party such
information and documents as the Third Party may reasonably request in order to
make a determination under this Section 12.3.  The Company shall bear all fees
and costs of the Third Party with respect to all determinations under or
contemplated by this Section 12.3.
 


13.           Non-Exclusivity of Rights.  Nothing in this Agreement shall
prevent or limit the Executive’s participation in any other plan, program,
policy or practice provided by any affiliate of EDGEN (other than policies
relating to severance payments or obligations on termination of employment for
any reason), nor shall anything herein limit or otherwise affect such rights as
the Executive may have under any contract or agreement with any Affiliate of
EDGEN. Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with any of its affiliates at or subsequent to the
Termination Date shall be payable, if at all, in accordance with such plan,
policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.


14.           No Mitigation.  EDGEN’s obligation to make the payments provided
for in this Agreement (including, without limitation, payments under Section 5
hereof) and otherwise to perform its obligations hereunder shall not be affected
by any set-off, counterclaim, recoupment, defense or other claim, right or
action which EDGEN or any of their affiliates may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive as severance or termination payments, and such amounts shall not be
reduced whether or not the Executive obtains other employment.
 
15.           Conflicting Agreements.  The Executive hereby represents and
warrants to EDGEN that (a) neither the execution of this Agreement by the
Executive nor the performance by the Executive of any of his obligations or
duties hereunder will conflict with or violate or constitute a breach of the
terms of any employment or other agreement to which the Executive is a party or
by which the Executive is bound; and (b) the Executive is not required to obtain
the consent of any person, firm, corporation or other entity in order to enter
into this Agreement or to perform any of his obligations or duties hereunder.


16.           Further Assurances.  The Executive hereby agrees to execute and
deliver such agreements, certificates or other documents as may be reasonably
requested by EDGEN, which may be necessary or are required hereunder.


17.           Miscellaneous.
 
17.1           Successors.
 
(a)           Assignment by the Executive.  This Agreement is personal to the
Executive and without the prior written consent of the Board shall not be
assignable by the Executive otherwise than by will or the laws of descent and
distribution. This Agreement, including any benefits or compensation payable
hereunder, shall inure to the benefit of and be enforceable by the Executive’s
legal representatives, including, without limitation, his heirs and/or
beneficiaries. For the avoidance of doubt, if the Executive dies prior to the
payment of salary or bonuses that are owed to him under this Agreement, such
amounts shall be paid, in accordance with the terms of this Agreement, to the
Executive’s estate, and other rights or benefits shall be payable to the death
beneficiary determined according to the terms of the policy, plan or program
that is the basis of such rights or benefits (or, if no death beneficiary is so
determined, the Executive’s estate).
 
 
16

--------------------------------------------------------------------------------

 
 
(b)           Assignment by EDGEN.  This Agreement shall inure to the benefit of
and be binding upon EDGEN and its successors and assigns; provided, that such
assignment shall not relieve EDGEN of its obligations under Section 11 of this
Agreement.  No rights or obligations of EDGEN under this Agreement may be
assigned or transferred by EDGEN without the Executive’s prior written consent,
not to be unreasonably withheld; provided, that EDGEN may assign or transfer any
of its rights or obligations hereunder to any Affiliate without the Executive’s
prior written consent, which such assignment shall not relieve EDGEN of its
obligations under this Agreement.
 
17.2           Notice.  All notices and other communications provided for in
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered personally, by registered or certified mail, postage prepaid, or
by a nationally recognized overnight courier service as follows:
 

  If to the Executive:       At his then current address included   in the
employment records of EDGEN       With a copy to:       Kantrow, Spaht, Weaver &
Blitzer   (A Professional Law Corporation)   P.O. Box 2997   Baton Rouge,
LA  70821-2997   John C. Miller, Esq.   J. Michael Robinson, Jr., Esq.       If
to EDGEN:       c/o Edgen Group Inc.
18444 Highland Road
Baton Rouge, LA  70809
Attention:  Chief Executive Officer
      With a simultaneous copy to:       Jefferies Capital Partners
520 Madison Avenue, 8th Floor
New York, NY 10022
Attention:  James Luikart and Nicholas Daraviras
      and to:       Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, PA 19104
Attention:  Carmen J. Romano, Esq.


or to such other address as any party may have furnished to the other parties in
writing in accordance herewith.
 
 
17

--------------------------------------------------------------------------------

 


17.3           Governing Law.  This Agreement shall be governed by and in
accordance with the laws of the State of Louisiana without regard to conflict of
law rules thereof.


17.4           Waivers.  The waiver of either party hereto of any right
hereunder or of any failure to perform or breach by the other party hereto shall
not be deemed a waiver of any other right hereunder or of any other failure or
breach by the other party hereto, whether of the same or a similar nature or
otherwise.  No waiver shall be deemed to have occurred unless set forth in a
writing executed by or on behalf of the waiving party.  No such written waiver
shall be deemed a continuing waiver unless specifically stated therein, and each
such waiver shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.


17.5           Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall otherwise remain in full force and
effect. Moreover, if any one or more of the provisions contained in this
Agreement is held to be excessively broad as to duration or scope, such
provisions shall be construed by limiting and reducing them so as to be
enforceable to the maximum extent compatible with applicable law.  Specifically,
the Executive acknowledges that substantial funds, goodwill and assets will have
been expended by EDGEN to fully utilize the knowledge, talent and skills of the
Executive, accordingly, if any portion of Section 7 shall be held to be
unenforceable, the obligations of the Executive stated in Section 7 shall
nonetheless be held to be enforceable for the longest period of time, for the
largest geographical area, and to the fullest extent allowed by law.


17.6           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding of the parties in respect of the subject matter contained
herein, and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, Executive or representative of either party in respect of said subject
matter, including, without limitation, the Prior Agreement.


17.7           Headings Descriptive.  The headings of the several paragraphs of
this Agreement are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Agreement.


17.8           Obligations Absolute.  The obligations of EDGEN and the Executive
shall be absolute and unconditional and shall not be affected by any
circumstances, including without limitation the Executive’s receipt of
compensation and benefits from another employer in the event that the Executive
accepts new employment following the termination of his employment under this
Agreement.


17.9           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
 
 
18

--------------------------------------------------------------------------------

 


17.10           Survival.  The rights and obligations set forth in Sections 5-11
shall survive the termination of this Agreement.


17.11           Company Representations.  EDGEN represents and warrants that
(i) the execution, delivery and performance of this Agreement by it has been
fully and validly authorized, (ii) the entities signing this Agreement are duly
authorized to do so, (iii) the execution and delivery of this Agreement does not
violate any order, judgment or decree or any agreement, plan or corporate
governance document to which it is a party or by which it is bound and (iv) upon
execution and delivery of this Agreement by the parties, it shall be a valid and
binding obligation of EDGEN, enforceable against it in accordance with its
terms, except to the extent that enforceability may be limited by applicable
laws, including, without limitation, bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.
 
17.12           Substantially Prevailing Party. The substantially prevailing
party in any legal proceeding, including mediation and arbitration, based upon
this Agreement shall be entitled to reasonable attorneys’ fees and costs, in
addition to any other damages and relief allowed by law, from the substantially
non-prevailing party; provided, however, that the maximum amount of fees and
costs for which any party shall be liable shall be $75,000.
 
17.13           Section 409A; Separate Payments. This Agreement is intended to
be written, administered, interpreted and construed in a manner such that no
payment or benefits provided under the Agreement become subject to (a) the gross
income inclusion set forth within Code Section 409A(a)(1)(A) or (b) the interest
and additional tax set forth within Code Section 409A(a)(1)(B) (together,
referred to herein as the “Section 409A Penalties”), including, where
appropriate, the construction of defined terms to have meanings that would not
cause the imposition of Section 409A Penalties. In no event shall EDGEN be
required to provide a tax gross-up payment to Executive or otherwise reimburse
Executive with respect to Section 409A Penalties. For purposes of Section 409A
of the Code (including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), each payment that Executive may be eligible to
receive under this Agreement shall be treated as a separate and distinct
payment.
 


 


 
[Signature page follows]
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 

 
EXECUTIVE:
            /s/ Daniel J. O’Leary    
Daniel J. O’Leary
                    EDGEN HOLDCO LLC                     By:    /s/ David L.
Laxton, III      Name:    David L. Laxton, III      Title:  
Executive Vice President and Chief Financial Officer
                    EDGEN GROUP INC.                     By:  /s/ David L.
Laxton, III      Name:  David L. Laxton, III      Title: 
Executive Vice President and Chief Financial Officer
 



 
20

--------------------------------------------------------------------------------

 
  
 Schedule A


Geographic Areas


 
All Of The Following Louisiana Parishes
 
Acadia
Iberia
St. Charles
Allen
Iberville
St. Helena
Ascension
Jackson
St. James
Assumption
Jefferson
St. John the Baptist
Avoyelles
Jefferson Davis
St. Landry
Beauregard
Lafayette
St. Martin
Bienville
Lafourche
St. Mary
Bossier
LaSalle
St. Tammany
Caddo
Lincoln
Tangipahoa
Calcasieu
Livingston
Tensas
Caldwell
Madison
Terrebone
Cameron
Morehouse
Union
Catahoula
Natchitoches
Vermillion
Claiborne
Orleans
Vernon
Concordia
Ouachita
Washington
DeSoto
Plaquemines
Webster
East Baton Rouge
Pointe Coupee
West Baton Rouge
East Carroll
Rapides
West Carroll
East Feliciana
Red River
West Feliciana
Evangeline
Richland
Winn
Franklin
Sabine
 
Grant
St. Bernard
 

 


 
All Of The Following States


California
Colorado
Utah
Texas
Oklahoma
Illinois
New York
Pennsylvania
North Carolina
Missouri
Florida
New Jersey
 
 
21

--------------------------------------------------------------------------------

 
 
Exhibit A


Form of Release


In consideration for the payments and other benefits described in the Employment
Agreement by and among Daniel J. O’Leary (the “Executive”), EDG Holdco LLC, a
Delaware limited liability company (the “Company”) and Edgen Group Inc., a
Delaware corporation (“Parent”) dated as of ____________, 2012 (the “Employment
Agreement”), and other good and valuable consideration, the Executive hereby
unconditionally and irrevocably discharges and releases (on behalf of himself
and his heirs, successors, assigns, representatives, or anyone claiming by,
through, or under him) the Company and the other Released Parties (as defined
below) from, and waives, any and all legal claims, causes of action, suits,
debts, dues, sums of money, covenants, costs, expenses, contracts, torts,
agreements, compensation, promises, damages, judgments, rights, demands, or
otherwise (“Claims”), whether known or unknown, whether in law or equity,
whether accrued or unaccrued, that he may have or may claim to have against any
of the Released Parties arising at any time up to and including the date that he
signs this Release.


This Release includes and covers (without limitation) all Claims arising from or
relating to the Executive’s employment by the Company and the termination of his
employment by the Company.  Among the specific Claims that the Executive agrees
to release under this Release are (without limitation and only by way of
example) the following: (i) all Claims arising under any law (whether federal,
state, or local) prohibiting discrimination on the basis of any protected
characteristic (such as age, race, sex, disability or handicap status, national
origin, or religion), including (without limitation) the Age Discrimination in
Employment Act (“ADEA”), Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, and all state and local anti-discrimination
laws, including (without limitation) the Louisiana Employment Discrimination
Law; (ii) all Claims under the Sarbanes-Oxley Act, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, the Family and Medical Leave Act, the
Louisiana Whistleblower Statute, and any other federal, state, or local
constitution, statute, law, ordinance, or regulation; (iii) all common law
Claims under the laws of any jurisdiction, including (without limitation) all
Claims for breach of contract, wrongful discharge, interference with contractual
relations, and defamation; and (iv) all Claims arising under any law (or the
common law) of any jurisdiction governing the employment relationship.


In addition, the Executive hereby covenants and agrees that he shall not file,
initiate, or join any suit, in any forum, against any of the Released Parties
pleading or asserting any Claims released in this Release.  The Executive
acknowledges and agrees that nothing in this Release prevents him from filing a
charge with the Equal Employment Opportunity Commission (“EEOC”), but if any
charge, complaint, lawsuit or administrative claim is filed in his name or on
his behalf with the EEOC or any other federal, state or local administrative
agency or organization, or in any other forum, against any of the Released
Parties, based upon any act or event that occurred on or before the date of the
Executive’s execution of this Release, the Executive will not seek or accept any
personal relief, including but not limited to, an award of monetary damages or
reinstatement to employment with Company.  The Executive further acknowledges
and agrees that nothing in this Release precludes him from challenging the
validity of this Release under the requirements of the ADEA, and the Executive
shall not be responsible for reimbursing the attorneys’ fees and costs of the
Released Parties in connection with such a challenge to the validity of this
Release.  The Executive, however, acknowledges that this Release applies to all
Claims that he has under the ADEA, and that, unless the Release is held to be
invalid, all of the Executive’s Claims under the ADEA shall be extinguished by
execution of this Release.
 
 
22

--------------------------------------------------------------------------------

 


“Released Parties” means (i) the Company; (ii) Parent; (iii) Jefferies Capital
Partners IV, L.P., JCP Partners IV, LLC, Jefferies Employee Partners IV, LLC
(collectively, the “JCP Funds”), or any corporation, partnership or other entity
that is an affiliate of any of the JCP Funds or the general partner or managing
member of such JCP Funds, (iv) the direct and indirect parents, subsidiaries,
and affiliates of any of the foregoing; (v) all of the foregoing entities’
successors, assigns, and predecessors; (vi) all of the foregoing entities’
employees, agents, shareholders, benefit plans (and such plans’ administrators,
insurers, trustees, and fiduciaries), insurers, officers and directors,
representatives, and affiliates, in their individual and official capacities;
and (vii) any other person/entity claimed to be jointly and/or severally liable
with any of the foregoing entities or through which any of the foregoing
entities have acted with respect to any of the Claims.


Notwithstanding any provision in this Release to the contrary, the Executive
does not waive or release (i) any of the Executive’s rights to payments or
benefits pursuant to the Employment Agreement or (ii) any claim for or right to
indemnification under the policies or governing instruments of the Company or
Parent or any indemnification agreement between the Executive and the Company or
Parent; or for coverage under any directors and officers liability insurance
policies maintained by the Company or Parent.


The Executive is hereby advised to consult with an attorney before signing this
Release.  He shall have twenty-one (21) days from the date that he receives this
Release to decide whether to sign it.  If he decides to sign this Release, he
will then have an additional seven (7) days following the date he signed this
Release to revoke his agreement to this Release by sending a written notice to
the Company to be received by the Company with such seven (7) day
period.  Neither this Release nor the Company’s obligation to provide the
severance benefits provided for in the Employment Agreement shall become
effective or enforceable until the expiration of this seven (7) day revocation
period.


By signing below, the Executive acknowledges that he has carefully read and
fully understands the provisions of this Release and is signing this Release
knowingly and voluntarily and without duress, coercion, or undue influence.


IN WITNESS WHEREOF, the undersigned has executed and delivered this Release as
of this ____________.

                         
Daniel J. O’Leary
                 


23